Citation Nr: 1131186	
Decision Date: 08/24/11    Archive Date: 09/07/11

DOCKET NO.  07-09 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for a low back strain.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1980 to May 1983.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing is associated with the claims file.  During the hearing, he submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2010).

In July 2010, the Board remanded the case for further development.  The case has been returned to the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its May 2010 remand, the Board instructed that the Veteran should be afforded an examination in which the examiner set forth all objective findings regarding the low back, including complete range of motion measurements.  The examiner was also instructed to note whether the Veteran's low back was ankylosed and, if so, whether such ankylosis was favorable or unfavorable.  In addition, the Board noted that the Veteran had reported symptoms of pain radiating down both legs into his feet, stumbling, occasional "giving way" of his legs, and numbness of the legs.  As such, the examiner was instructed to comment on any associated neurological dysfunctions, including neuralgia, neuritis, paralysis, bladder impairment and/or bowel impairment, and to provide a complete rationale for any opinion expressed.

The Veteran was afforded a VA examination in September 2010, in response to the Board's remand.  The examiner noted the Veteran's reports of pain radiating into the left groin with prolonged walking.  The Veteran denied any bowel or bladder changes or incontinence.  On physical examination, deep tendon reflexes were 2/4 in the bilateral patella and Achilles with the Veteran distracted; extensor hallucis longus was 5/5; Babinski sign was absent; and distal sensation was intact to sharp and dull.  Straight leg raising was negative in the sitting position and Lasegue's sign and Patrick's sign were negative.  However, the Veteran complained of pain with straight leg raising at 30 degrees in the supine position.  The examiner did not indicate whether the findings related to deep tendon reflexes and/or pain with straight leg raising in the supine position represented any neurological dysfunction related to the Veteran's service-connected low back disability.  The examiner also noted during physical examination that the Veteran was able to forward flex to 20 degrees and extend to 10 degrees, and the examiner noted that he did not exhibit any additional loss due to pain, fatigue, weakness, lack of endurance, incoordination on repetitive motion.  He did exhibit increased pain on repetitive motion testing.  However, the examiner did not indicate whether there was any ankylosis present.

Accordingly, the Board finds that the examination report does not contain the neurologic or orthopedic findings asked for in the previous remand.  This information was requested because it is necessary to rate the back disability in accordance with criteria contained in the rating schedule.  See 38 C.F.R. § 4.71a, 4.123, 4.124, 4.124a (2010).

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.

The appellant is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2010).
Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA
examination to determine the current level of impairment due to the service connected low back disability.

2. The claims folder should be made available to the
examiner for review prior to the examination and the examiner should acknowledge such review in the examination report or in an addendum.

3. The examiner should report the Veteran's ranges of
thoracolumbar spine flexion, extension, lateral flexion, and rotation in degrees and note the presence or absence of muscle spasm in the thoracolumbar spine.  The examiner should also report whether the Veteran's thoracolumbar spine is ankylosed.

4. The examiner should determine whether the Veteran's
back disability is manifested by weakened movement, excess fatigability, pain, incoordination or flare-ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the additional degree of range of motion lost.  The examiner should note the point at which pain begins.

5. The examiner should also note any neurologic
impairment associated with the back disability.  All affected nerves should be noted, and the severity of any associated disability should be noted.  The examiner should also not any periods of physician-prescribed bed rest.

6. The examiner should also provide an opinion as to
whether the service connected disability would preclude the Veteran from maintaining employment for which his education and occupational experience would otherwise qualify him.

7. A complete rationale should be given for all opinions
and conclusions expressed.

8. If the benefit sought on appeal is not granted, the
agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


